                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI‘I

                              )
DAVID A. RENO,                )
                              )
          Plaintiff,          )
                              )
     v.                       )         Civ. No. 19-00418 ACK-WRP
                              )
SCOTT U. NIELSON, individually)
And in his capacity as Police )
Officer; HONOLULU POLICE      )
DEPARTMENT; CITY AND COUNTY   )
OF HONOLULU,                  )
                              )
          Defendants.         )
                              )

          ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

          For the reasons discussed below, the Court GRANTS

Defendant the City and County of Honolulu’s Motion to Dismiss,

ECF No. 13, and GRANTS Defendant Scott Nielson’s Motion to

Dismiss, ECF No. 16.



                         FACTUAL BACKGROUND

          This case arises from an encounter between Plaintiff

David Reno (“Plaintiff”) and Defendant Scott Nielson (“Defendant

Nielson”).   ECF No. 1 (“Compl.”).   The following facts are drawn

from Plaintiff’s Complaint.

          Plaintiff sought to submit a statement to the Honolulu

Police Department (“HPD”) documenting a matter involving

Plaintiff’s insurance agent falsifying information on

                                - 1 -
Plaintiff’s insurance documents.   Compl. at 4.    Plaintiff was

provided forms on which to submit his statement by a non-party

HPD officer.   Compl. at 3.   Plaintiff was advised to submit the

forms to the HPD by calling 911 and requesting a beat officer

who would take the forms and issue Plaintiff a report number.

Compl. at 3.   Plaintiff called 911 on August 4, 2017, and

Defendant Nielson, an HPD officer, met with Plaintiff.     Compl.

at 4.

          Plaintiff states that Defendant Nielson refused to

take Plaintiff’s information.   Compl. at 4.   Defendant Nielson

advised Plaintiff against filing his statement and quoted false

laws or policies to Plaintiff, including a statement that “[w]e

don’t just give report numbers to documents.”     Compl. at 4.

Plaintiff realized partway through the encounter that he had

been filming the interaction on his cell phone and pointed his

cell phone camera at Defendant Nielson.   Compl. at 5.    At this

time, Defendant Nielson recognized Plaintiff was recording the

interaction and Defendant Nielson accepted Plaintiff’s statement

and issued Plaintiff a report number.   Compl. at 6.    Defendant

Nielson got into Plaintiff’s “space” before they parted ways.

Compl. at 6.

          On August 21, 2017, Plaintiff went to the police

station to inquire about his statement, at which time he learned

that Defendant Nielson’s police report was the only document

                                - 2 -
associated with the provided report number.       Compl. at 6.

Plaintiff filed an affidavit against Defendant Nielson through

HPD’s Professional Standards Office based on Defendant Nielson’s

failure to submit Plaintiff’s statement.       Compl. at 6.    On

August 23, 2017, Plaintiff learned that Defendant Nielson

falsely stated in the police report that Plaintiff had not

provided Defendant Nielson any documents and had misstated

material facts.   Compl. at 7.   In response, Plaintiff filed a

second affidavit against Defendant Nielson.       Compl. at 7.

           Plaintiff asserts that these events violated his

First, Fifth, and Fourteenth Amendment rights under the United

States Constitution.    Compl. at 2.     Plaintiff seeks (1)

rescission or removal of Defendant Nielson’s falsified police

report; (2) punitive damages for the negligent or intentional

infliction of emotional distress; and (3) compensatory damages

for loss of earnings.    Compl. at 7-8.

           On September 10, 2019, Defendant the City and County

of Honolulu filed a Motion to Dismiss for failure to state a

claim.   ECF No. 13.   On October 11, 2019, Defendant Scott

Nielson filed a Motion to Dismiss for failure to state a claim.

ECF No. 16.   On November 20, 2019, Plaintiff filed an

Opposition, ECF No. 21, and on November 27, 2019, Defendants

filed a Reply, ECF No. 23.    A hearing was held on Thursday,

December 12, 2019 at 11:00 a.m.

                                 - 3 -
                              STANDARD

            Rule 12(b)(6) authorizes the Court to dismiss a

complaint that fails “to state a claim upon which relief can be

granted.”    Fed. R. Civ. P. 12(b)(6).   Rule 12(b)(6) is read in

conjunction with Rule 8(a), which requires only “a short and

plain statement of the claim showing that the pleader is

entitled to relief.”    Fed. R. Civ. P. 8(a)(2).   Although Rule 8

does not require detailed factual allegations, “it demands more

than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L. Ed. 2d

929 (2007)).    “A pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action

will not do.’”    Id. (quoting Twombly, 550 U.S. at 555).

            The Court must “accept as true all well-pleaded

allegations of material fact, and construe them in the light

most favorable to the non-moving party.”     Sateriale v. R.J.

Reynolds Tobacco Co., 697 F.3d 777, 784 (9th Cir. 2012)

(citation omitted).    “To survive a motion to dismiss, a

complaint must contain sufficient factual matter to ‘state a

claim to relief that is plausible on its face.’”     Id. (quoting

Iqbal, 556 U.S. at 678).    “A claim has facial plausibility when

                                - 4 -
the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”     Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556).

            “[T]he tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to

legal conclusions.”     Id. (citing Twombly, 550 U.S. at 555).

Accordingly, “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.”    Id.   “The plausibility standard . . . asks for more

than a sheer possibility that a defendant has acted unlawfully.”

Id.   “Where a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).

            When the Court dismisses a complaint pursuant to Rule

12(b)(6) it should grant leave to amend unless the pleading

cannot be cured by new factual allegations.     OSU Student All. v.

Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).



                              DISCUSSION

I.    Parties’ Arguments

            Defendant City and County of Honolulu (the “City”) and

Defendant Nielson (collectively, “Defendants”) both seek

                                 - 5 -
dismissal of the claims for five of the same reasons.    First,

Defendants argue that Plaintiff fails to plead an actionable

state law claim of negligence.    City’s Mot. Dismiss at 5;

Nielson’s Mot. Dismiss at 4.   Second, Defendants argue that

Plaintiff’s Fifth Amendment claim fails because the Fifth

Amendment only applies to alleged violations by the federal

government.   City’s Mot. Dismiss at 6; Nielson’s Mot. Dismiss

at 4.   Third, Defendants argue that Plaintiff’s First Amendment

claim fails because the speech at issue does not relate to a

matter of public concern.    City’s Mot. Dismiss at 6-9; Nielson’s

Mot. Dismiss at 4-8.   Fourth, Defendants argue that Plaintiff’s

Fourteenth Amendment claim fails because Plaintiff did not

suffer a constitutional deprivation as a result of an allegedly

false police report or unsubmitted statement.    City’s Mot.

Dismiss at 9; Nielson’s Mot. Dismiss at 8-9.     Fifth, Defendants

argue that Plaintiff’s claims against Defendant Nielson in his

official capacity are redundant of the claims against the City.

City’s Mot. Dismiss at 11; Nielson’s Mot. Dismiss at 9-10.

           The City makes the additional argument that the City

cannot be held vicariously liable for its employees’ alleged

constitutional violations.   City’s Mot. Dismiss at 4.

Defendant Nielson makes the additional arguments that he is

entitled to qualified immunity, Nielson’s Mot. Dismiss at 10-12,



                                 - 6 -
and that the request for injunctive relief should be dismissed

as moot, Nielson’s Mot. Dismiss at 12-13.

          Plaintiff’s Opposition does not respond to these

arguments.   Rather, it alleges additional details and offers

extrinsic evidence not attached to the Complaint.    In

particular, the Opposition attaches three additional documents:

(1) the statement that Plaintiff attempted to submit to

Defendant Nielson; (2) Plaintiff’s video recording of the

interaction with Defendant Nielson, as well as a transcript of

that recording; and (3) Defendant Nielson’s police report.

          An opposition to a motion to dismiss is an improper

vehicle to assert additional facts not initially alleged, which

Plaintiff may properly assert through an amended complaint.

Nathanson v. Polycom, Inc., 87 F. Supp. 3d 966, 985 (N.D. Cal.

2015) (declining to address allegations raised in plaintiff’s

opposition brief but not his complaint) (citation omitted).     “A

court may, however, consider certain materials” when ruling on a

Rule 12(b)(6) motion to dismiss, including “documents

incorporated by reference in the complaint.”    United States v.

Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).    “Even if a document

is not attached to a complaint, it may be incorporated by

reference into a complaint if the plaintiff refers extensively

to the document or the document forms the basis of the

plaintiff’s claim.”   Id.   The statement is referred to

                                - 7 -
extensively in the Complaint, and, though a closer question,

arguably the video recording is as well.    Defendant Nielson’s

allegedly false police report forms the basis for some

Plaintiff’s claims.   Thus, the Court may consider these items in

ruling on the motion to dismiss.    With that said, they do not

alter the Court’s analysis.

II.   Threshold Procedural Issues

           As an initial matter, Plaintiff does not assert the

basis on which he names the City as a Defendant.    Plaintiff

names the City in the caption of his Complaint and in his list

of Defendants, but does not in any other place refer to the City

or the City’s liability for the alleged actions.    See Compl. at

1, 2.   In fact, aside from the caption of the Complaint, the

single reference to the City is as follows: “Defendant City and

County of Honolulu (‘City and County’) of 530 South King Street

Honolulu Hawai‘i 96813 and whose phone number is (808) 768-5222,

is the municipal authorities of the City and County of Honolulu

as a Corporation and at all times relevant; and may be sued in

its name.”   Compl. at 2.   Plaintiff’s failure to direct any

substantive allegations toward the City makes it difficult for

the Court to ascertain the basis for liability, and difficult

for the Court to know if Plaintiff intends to assert all, or

only some, of his claims against the City.



                                - 8 -
            Plaintiff further fails to allege any specific cause

of action for his constitutional claims.          He is apparently

attempting to directly sue for violations of his constitutional

rights despite the established law that there is “no cause of

action directly under the United States Constitution” and “a

litigant complaining of a violation of a constitutional right

must utilize 42 U.S.C. § 1983.”        Azul-Pacifico, Inc. v. City of

Los Angeles, 973 F.2d 704, 705 (9th Cir. 1992); see also Arpin

v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th

Cir. 2001).    Nevertheless, Plaintiff here is pro se and the

Court holds his allegations “to less stringent standards than

formal pleadings drafted by lawyers.”         Haines v. Kerner, 404

U.S. 519, 520, 92 S. Ct. 594, 596, 30 L. Ed. 2d 652 (1972); see

also Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (“We

construe the complaint liberally because it was drafted by a pro

se plaintiff.”).     Thus, the Court will liberally construe the

Complaint to assert the constitutional claims through § 1983. 1/

      1/Construing this as a § 1983 claim raises a potential statute of
limitations issue. Plaintiff alleges that the interaction with Defendant
Nielson occurred on August 4, 2017. Compl. at 3. Section 1983 actions are
subject to a two-year statute of limitations in Hawai‘i. Bird v. Dep’t of
Human Servs., 935 F.3d 738, 743 (9th Cir. 2019) (“Because 42 U.S.C. § 1983
does not contain its own statute of limitations, ‘[a]ctions brought pursuant
to 42 U.S.C. § 1983 are governed by the forum state’s statute of limitations
for personal injury actions.’ [Citation.] In Hawai‘i, the statute
of limitations for personal injury actions is two years.”) (internal
citations omitted). Plaintiff filed his Complaint on August 5, 2019—two
years and one day after the alleged incident. Plaintiff alleges that he did
not learn about Defendant Nielson’s failure to file his statement or about
the Defendant Nielson’s inaccurate police report, however, until August 21
(Continued . . .)


                                    - 9 -
The Court will further assume (as the City does) that Plaintiff

intends to allege all of his claims against the City.

            Finally, Plaintiff names the Honolulu Police

Department as an additional defendant in this case.            The

Honolulu Police Department is a division of the City and not

separately subject to suit.       See, e.g., Fisher v. Kealoha, 869

F. Supp. 2d 1203, 1214 (D. Haw. 2012) (dismissing claims against

the Honolulu Police Department because it is not a separate

legal entity from the City); Alexander v. City & Cty. of

Honolulu Police Dep’t, No. CIV. 06-00595 JMS/KS, 2007 WL

2915623, at *5 (D. Haw. Sept. 28, 2007) (“Plaintiff agrees that

the Honolulu Police Department is a division of the City and

County of Honolulu and that the City and County is the proper

municipal Defendant.”).       The Honolulu Police Department is

therefore DISMISSED.

III. Constitutional Claims Against Municipality and Defendant
     Nielson in his Official Capacity

            Section 1983 provides relief against “[e]very person

who, under color of any statute, ordinance, regulation, custom,

or usage, of any State . . . causes . . . any citizen of the



and August 23, 2017, respectively—within the two-year limitations period.
The Court need not rule on the limitations issue now because the Complaint
must be dismissed on other, substantive grounds. But, in the event Plaintiff
refiles his claims and asserts violations based on the August 4, 2017
encounter, he will need to provide a basis for why his action is timely. See
generally Jones v. Soong, No. CV 18-00226 JAO-RLP, 2018 WL 4623638, at *3 (D.
Haw. Sept. 26, 2018) (discussing the statute of limitations, tolling, and
accrual for § 1983 actions in Hawai‘i).

                                   - 10 -
United States . . . the deprivation of any rights, privileges,

or immunities secured by the Constitution.”   42 U.S.C. § 1983.

“To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”   West v.

Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 2254–55, 101 L. Ed. 2d

40 (1988).   “Persons” covers “state and local officials sued in

their individual capacities, private individuals and entities

which acted under color of state law, and local governmental

entities.”   Vance v. Cnty. of Santa Clara, 928 F. Supp. 993,

995-96 (N.D. Cal. 1996).

       a. Municipal Liability

          To establish a Section 1983 claim for municipal

liability, the plaintiff must show: “(1) that he possessed a

constitutional right of which he was deprived; (2) that the

municipality had a policy; (3) that this policy amounts to

deliberate indifference to the plaintiff’s constitutional right;

and (4) that the policy is the moving force behind the

constitutional violation.”   Oviatt v. Pearce, 954 F.2d 1470,

1474 (9th Cir. 1992) (internal quotation marks omitted); see

also Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 694, 98 S. Ct. 2018, 2037, 56 L. Ed. 2d 611 (1978).



                                - 11 -
            Although a complaint must contain “nothing more than a

bare allegation that the individual [officer’s] conduct

conformed to official policy, custom, or practice” to survive a

motion to dismiss, Arpin v. Santa Clara Valley Transp. Agency,

261 F.3d 912, 925 (9th Cir. 2001), Plaintiff here has alleged no

such policy.    To the contrary, Plaintiff specifically alleges

that Defendant Nielson “acted outside of the Department[]

policies, procedures and training” when he “violated the law” by

“deliberately and maliciously depriv[ing] Plaintiff of his

Constitutionally Protected Rights under the First, Fifth and

Fourteenth Amendments of the United States Constitution.”

Compl. at 2.    Plaintiff does make a single reference to “HPD’s

negligent handling of its officers and policies,” Compl. at 8,

but this conclusory statement fails to make clear whether

Defendant Nielson acted in conformance with or disregard of

those policies.     The claims against the City should therefore be

dismissed.

            The City fails to raise the requirements for a

municipality suit under § 1983.        It instead largely asserts the

same arguments as Defendant Nielson for why each constitutional

claim is insufficiently pled. 2/      Compare City’s Mot. to Dismiss


      2/ The City makes the additional argument that Plaintiff may not invoke

vicarious liability here. Plaintiff has not done so, but if he had, the City
correctly states that “[w]hile local governments may be sued under § 1983,
(Continued . . .)


                                   - 12 -
at 5-11 with Nielson’s Mot. Dismiss at 4-10.           The Court reviews

below the shortcomings in Plaintiff’s allegations under the

First, Fifth, and Fourteenth Amendments.          To the extent the City

views itself as a proper defendant at all, these deficiencies in

Plaintiff’s Complaint warrant dismissal of the claims against

the City as well.

         b. Official-Capacity Liability

            Plaintiff here sues Defendant Nielson in both his

individual and official capacities.         Turning first to the

official-capacity claims, these claims are redundant of the

claims against the City and County of Honolulu and are dismissed

for that reason.     Nielson’s Mot. Dismiss at 9-10; Carnell v.

Grimm, 872 F. Supp. 746, 752 (D. Haw. 1994) (dismissing claims

against police officers sued in their official capacities as

duplicative of claims against the City and County of Honolulu);

see also Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996

(N.D. Cal. 1996) (“[I]f individuals are being sued in their

official capacity as municipal officials and the municipal

entity itself is also being sued, then the claims against the

individuals are duplicative and should be dismissed.”).

IV.   Defendant Nielson’s Individual-Capacity Liability




they cannot be held vicariously liable for their employees’ constitutional
violations.” Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1096 (9th Cir.
2013).

                                   - 13 -
          Turning now to the individual-capacity claims against

Defendant Neilson, there is no dispute that Defendant Nielson

was acting under color of state law.     At issue, then, is whether

Defendant Nielson caused a deprivation of Plaintiff’s rights.

The Court will review each alleged deprivation in turn.

       a. First Amendment

          Plaintiff alleges that Defendant Nielson violated

Plaintiff’s First Amendment rights.     Compl. at 2.   Plaintiff

does not state what specific conduct violated his First

Amendment rights (or, indeed, what part of his First Amendment

rights he believes were violated).     But the Complaint suggests

that Plaintiff believes he had a right to make a statement to

HPD and to access HPD’s services, and that Defendant Nielson

“intentionally obstruct[ed]” Plaintiff’s statement by failing to

file it with the HPD in violation of that right.       See Compl. at

4-7; see also Opp. at 6-8 (stating that Defendant Nielson

“obstruct[ed] me from submitting a valid statement and

exculpatory evidence to HPD;” and referring to Defendant

Nielson’s “non-stop obstructive lying and refusal to accept my

valid statement and exculpatory evidence;” and alleging that

“[i]n furtherance of his obstruction, Nielson again misstates

other facts”).   Framed this way, Plaintiff appears to be

alleging that Defendant Nielson retaliated against Plaintiff by

refusing to take Plaintiff’s statement.

                              - 14 -
           “To state a First Amendment retaliation claim, a

plaintiff must plausibly allege ‘that (1) he was engaged in a

constitutionally protected activity, (2) the defendant’s actions

would chill a person of ordinary firmness from continuing to

engage in the protected activity and (3) the protected activity

was a substantial or motivating factor in the defendant’s

conduct.’”    Capp v. Cty. of San Diego, 940 F.3d 1046, 1053 (9th

Cir. 2019) (quoting O’Brien v. Welty, 818 F.3d 920, 932 (9th

Cir. 2016)).    “To prevail on such a claim, a plaintiff must

establish” that the defendant’s retaliatory animus was the “but-

for” cause of plaintiff’s injury, “meaning that the adverse

action against the plaintiff would not have been taken absent

the retaliatory motive.”    Nieves v. Bartlett, 139 S. Ct. 1715,

1722, 204 L. Ed. 2d 1 (2019).

           Defendant Nielson argues that Plaintiff’s Complaint

does not state a claim under the First Amendment.      While he

acknowledges that the First Amendment would prohibit a

government official from retaliating against Plaintiff, he

argues that the First Amendment protections only apply to speech

involving a matter of public concern.    Nielson’s Mot. Dismiss

at 4-8.   Plaintiff’s speech, he argues, relates to a personal

grievance, not to a matter of public concern.    Id.

             “The prototypical plaintiff” in retaliation claims

cases “is a government worker who loses his job as a result of

                                - 15 -
some public communication critical of the government entity for

whom he works.”     Blair v. Bethel Sch. Dist., 608 F.3d 540, 544

(9th Cir. 2010).     But the test for speech by a public employee

is distinct.    See Eng v. Cooley, 552 F.3d 1062, 1070 (9th Cir.

2009).    The first element of that test is “whether the plaintiff

spoke on a matter of public concern.”         Id.   Defendant Nielson

here emphasizes this element, but all of the cases he cites

occurred in the employee-speech context. 3/ Nielson’s Mot. Dismiss

at 5-7.   Plaintiff is not a government employee, so these cases—

and the public concern element discussed therein—do not apply.

            The Court nonetheless finds that, as pled, Plaintiff’s

Complaint does not state a claim for a First Amendment

violation.    Plaintiff’s failure to state what First Amendment

right he seeks to vindicate or how that right was violated—



      3/ Clairmont v. Sound Mental Health, 632 F.3d 1091, 1102–03 (9th Cir.

2011) (addressing the “sequential five-step inquiry to determine whether a
public employee has alleged a violation of his First Amendment rights as a
result of government retaliation,” the first step of which is “whether the
plaintiff spoke on a matter of public concern”); Eng v. Cooley, 552 F.3d
1062, 1070 (9th Cir. 2009) (same); Posey v. Lake Pend Oreille Sch. Dist. No.
84, 546 F.3d 1121, 1126 (9th Cir. 2008) (regarding whether “a public
employee” was able “to sustain a First Amendment retaliation claim”); Alpha
Energy Savers, Inc. v. Hansen, 381 F.3d 917, 923 (9th Cir. 2004) (analyzing
“a business vendor” that was “operat[ing] under a contract with a public
agency” and finding the relevant analysis is “the same basic approach that we
would use if the claim had been raised by an employee of the agency”);
Coszalter v. City of Salem, 320 F.3d 968, 973 (9th Cir. 2003) (relating to an
employee’s “claim against a government employer for violation of the First
Amendment”); Roe v. City & Cty. of San Francisco, 109 F.3d 578, 584 (9th Cir.
1997) (“In evaluating the First Amendment rights of a public employee, the
threshold inquiry is whether the statements at issue substantially address a
matter of public concern.”); Hutchinson v. Bear Valley Cmty. Servs. Dist.,
191 F. Supp. 3d 1117, 1123 (E.D. Cal. 2016) (addressing “whether a public
employee’s First Amendment rights were violated”).


                                   - 16 -
forcing the Court to guess at what Plaintiff intended to allege—

fails to meet the pleading requirements of Rule 8.            For example,

although Plaintiff appears to allege a violation of his free

speech, the Court notes that it is possible Plaintiff intends to

allege a violation of his right to petition the government for

redress of his grievances. 4/      If the issue is free speech, it is

not obvious why Defendant Nielson’s failure to file Plaintiff’s

statement equates to interference with Plaintiff’s free speech

rights.

            Even assuming Plaintiff engaged in constitutionally-

protected speech and intends to allege a retaliation claim, as

Defendant Nielson construed it, Plaintiff has failed to allege

facts showing that Defendant Nielson’s actions “would chill a

person of ordinary firmness from continuing to engage in the

protected activity.”      Capp, 940 F.3d at 1053 (internal quotation

marks omitted).

            A typical example of a police officer chilling First

Amendment activities is a retaliatory arrest case. 5/           Courts have


      4/ If Plaintiff intends to plead retaliation for his petitioning

activity, he must meet the same test as retaliation for speech.
CarePartners, LLC v. Lashway, 545 F.3d 867, 877 (9th Cir. 2008) (providing a
single standard for “a claim of retaliation based on the exercise of free
speech and petition rights”); Steshenko v. Gayrard, 70 F. Supp. 3d 979, 994
(N.D. Cal. 2014) (characterizing the right to petition as a type of speech
and applying the same test); Adams v. Kraft, 828 F. Supp. 2d 1090, 1110-12
(N.D. Cal. 2011) (same).
      5/ E.g., Mihailovici v. Snyder, No. 3:15-CV-01675-MO, 2017 WL 1508180,

at *5 (D. Or. Apr. 25, 2017) (plaintiff claimed that “Chief Syder ordered his
(Continued . . .)


                                   - 17 -
also found chilling in a retaliation context where the defendant

allegedly attempted to strip the plaintiff of custody rights of

his children, Capp, 940 F.3d at 1055; where the plaintiff was

subject to a search of his office and seizure of his materials,

Skoog v. Cty. of Clackamas, 469 F.3d 1221, 1232 (9th Cir. 2006);

and where an officer detained the plaintiff, “us[ed] excessive

force in placing him in handcuffs, and prolong[ed] the detention

when there was no legitimate reason to do so,” Crump v. Bay Area

Rapid Transit Dist., No. 17-CV-02259-JCS, 2018 WL 4927114, at

*14 (N.D. Cal. Oct. 10, 2018).        See also White v. Lee, 227 F.3d

1214, 1226 (9th Cir. 2000) (“HUD officials’ eight-month

investigation into the plaintiffs’ activities and beliefs

chilled the exercise of their First Amendment rights.”).

            Plaintiff’s strongest allegation supporting a chilling

effect here is his allegation that, before parting ways,


arrest in retaliation for his desire to make a complaint against Officer
Baker” and “Defendants appear to concede that on Mr. Mihailovici’s version of
the facts, Officer Snyder took action that would chill the First Amendment
speech of an individual with ordinary firmness.”); Morse v. San Francisco Bay
Area Rapid Transit Dist. (BART), No. 12-CV-5289 JSC, 2014 WL 572352, at *8
(N.D. Cal. Feb. 11, 2014) (“Plaintiff has set forth sufficient evidence to
demonstrate that Hartwig’s arrest would ‘chill or silence a person of
ordinary firmness from future First Amendment activities.’”); Am. News &
Info. Servs., Inc. v. Gore, No. 12-CV-2186 BEN KSC, 2014 WL 4681936, at *4
(S.D. Cal. Sept. 18, 2014) (holding the plaintiff “sufficiently alleged
retaliation in violation of the First Amendment” where “he was repeatedly
arrested while attempting to videotape scenes of public interest that were
open to the general public,” and had “his cameras seized repeatedly”).
      In a retaliatory arrest case, an additional issue exists regarding the
role of probable cause. The Supreme Court recently overturned Ninth Circuit
precedent in this regard. Nieves v. Bartlett, 139 S. Ct. 1715, 1724, 204 L.
Ed. 2d 1 (2019) (holding that a “plaintiff pressing a retaliatory arrest
claim must plead and prove the absence of probable cause for the arrest”),
abrogating Ford v. City of Yakima, 706 F.3d 1188, 1190 (9th Cir. 2013).
Because no arrest occurred here, this issue is not presented.

                                   - 18 -
Defendant Nielson “got into Plaintiff[’]s ‘space’ in an apparent

passive aggressive display of intimidation.”   Compl. at 6.

While the Court acknowledges Plaintiff’s apparent distress, in

the absence of any physical contact, detention, or threat, when

Plaintiff himself initiated the encounter and was at all times

free to leave, this allegation is insufficient to state a claim

for a retaliatory violation of his First Amendment rights.

Plaintiff’s allegation that Defendant Nielson failed to file

Plaintiff’s statement is similarly bare of any rationale for why

this omission would chill protected First Amendment activity.

            Plaintiff’s allegation that Defendant Nielson filed a

police report containing false information also fails. Compl. at

6-7.   Plaintiff does not allege that the false information in

the report led to any investigation, arrest, or further official

action whatsoever.   The Ninth Circuit has held that retaliation

claims based on government speech—even where that speech

“undoubtedly damaged” the plaintiff’s reputation—must “meet a

high threshold.”   Mulligan v. Nichols, 835 F.3d 983, 989-90 (9th

Cir. 2016).   “[I]n the absence of a threat, coercion, or

intimidation intimating that punishment, sanction, or adverse

regulatory action will imminently follow,” retaliation in the

nature of speech does not violate Plaintiff’s First Amendment

rights.   Id. (quoting Suarez Corp. Indus. v. McGraw, 202 F.3d

676, 687 (4th Cir. 2000)).

                              - 19 -
            In order to properly plead a retaliation claim—

assuming that is what Plaintiff intends to do—Plaintiff must

allege some facts showing (1) that he engaged in a

constitutionally protected activity; (2) that an ordinary person

would have been chilled by Defendant Nielson’s conduct; and (3)

that Plaintiff’s protected activity motivated Defendant

Nielson’s retaliatory conduct.    Capp, 940 F.3d at 1053.

Plaintiff here has not alleged what constitutionally protected

activity he was engaged in, nor do Defendant Nielson’s actions,

as alleged by Plaintiff, rise to the level where any reasonable

juror could find that they would chill a person of ordinary

firmness.    The Court therefore finds that Plaintiff has failed

to state a claim against Defendant Nielson under the First

Amendment.

       b. Fifth Amendment

            Plaintiff states that Defendant Nielson violated his

Fifth Amendment rights.    The Court speculates—as it must,

because Plaintiff again does not specify—that Plaintiff intends

to invoke his due process rights under the Fifth Amendment.    But

Plaintiff’s claims are against state rather than federal actors,

and due process is applicable to state actors through the

Fourteenth Amendment (not the Fifth Amendment).    United States

v. Navarro, 800 F.3d 1104, 1112 n.6 (9th Cir. 2015); Lee v. City



                               - 20 -
of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001).   The Court

addresses Plaintiff’s Fourteenth Amendment claim below.

          If Plaintiff intends to invoke the Fifth Amendment’s

due process guarantees against Defendant Nielson, Plaintiff’s

Fifth Amendment claim fails on the law; if Plaintiff intends to

invoke a different Fifth Amendment protection, Plaintiff’s claim

fails on the ambiguity of the pleading under Rule 8.

       c. Fourteenth Amendment

          Again, Plaintiff’s Complaint does not assert what type

of Fourteenth Amendment claim he is seeking to sustain.

Plaintiff represented at the hearing on this matter that he

intends to assert an equal protection claim, and the Court

therefore addresses the claim that way.

          “To state a § 1983 claim for violation of the Equal

Protection Clause ‘a plaintiff must show that the defendants

acted with an intent or purpose to discriminate against the

plaintiff based upon membership in a protected class.’”

Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.

2005) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 686

(9th Cir. 2001)).   “Our cases have recognized successful equal

protection claims brought by a ‘class of one,’ where the

plaintiff alleges that she has been intentionally treated

differently from others similarly situated and that there is no

rational basis for the difference in treatment.”   Vill. of

                              - 21 -
Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073, 1074,

145 L. Ed. 2d 1060 (2000).

            Plaintiff here has failed to allege an intent or

purpose to discriminate, and failed to allege either membership

in a protected class or a difference in treatment from others

similarly situated.    Because Plaintiff’s Complaint fails to make

the requisite allegations, his equal protection claim fails.

            “To the extent Plaintiff’s Fourteenth Amendment claim

is based on alleged falsehoods in the police report, he is

advised that the filing of a false police report itself does not

amount to a constitutional violation.”    Williams v. Jurdon, No.

117CV00860LJOMJS, 2017 WL 3981405, at *3 (E.D. Cal. Sept. 11,

2017) (citing Landrigan v. City of Warwick, 628 F.2d 736, 744-45

(1st Cir. 1980)); see also Moreno v. Idaho, No. 4:15-CV-00342-

BLW, 2017 WL 1217113, at *16 n.20 (D. Idaho Mar. 31, 2017)

(holding same); McKinley v. United States, No. 3:14-CV-01931-HZ,

2015 WL 4663206, at *11 (D. Or. Aug. 5, 2015) (holding same).

The Court notes that the filing of a false police report can

provide the basis for a § 1983 action if constitutional harm

flows from the filing of a false report, but Plaintiff has not

pointed to constitutional harm flowing from the filing of the

report.    See generally Compl.; Williams, 2017 WL 3981405 at *3.

  V.      Qualified Immunity



                               - 22 -
           Because the Complaint does not sufficiently allege

Plaintiff was deprived of any constitutional right, Defendant

Nielson is protected by qualified immunity.

           “The doctrine of qualified immunity protects

government officials ‘from liability for civil damages insofar

as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have

known.’”   Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct.

808, 815, 172 L. Ed. 2d 565 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396

(1982)).   Qualified immunity is more than “a mere defense to

liability.”    Id. at 237 (quoting Mitchell v. Forsyth, 472 U.S.

511, 526, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985)).     Rather, it

is immunity from the suit entirely.     Id.   The issue of qualified

immunity is therefore important to resolve “at the earliest

possible stage in litigation.”    Id. at 232 (quoting Hunter v.

Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 536, 116 L. Ed. 2d

589 (1991)).

           “To determine whether an individual officer is

entitled to qualified immunity, we ask (1) whether the official

violated a constitutional right and (2) whether the

constitutional right was clearly established.”     C.B. v. City of

Sonora, 769 F.3d 1005, 1022 (9th Cir. 2014) (citing Pearson, 555

U.S. at 232, 236).

                               - 23 -
            As discussed above, the Court finds that Plaintiff has

not sufficiently alleged any violation of his constitutional

rights.    The Court therefore finds that Defendant Nielson is

entitled to qualified immunity.

   VI.    Negligence

            Plaintiff appears to be asserting a negligence claim. 6/

Plaintiff describes Defendant Nielson as violating his rights in

a “willful, deliberate and malicious” manner that went “far

beyond negligence,” Compl. at 3.         In his prayer for relief,

Plaintiff states that he seeks punitive damages “for the

negligent/intentional infliction of emotional distress,” 7/ and

describes the anxiety he suffered as a result of the encounter

with Defendant Nielson.       Compl. at 7-8.     Plaintiff asserts that

Defendant Nielson’s actions causing this anxiety “coincide[d]

with HPD’s negligent handling of its officers and policies.”

Compl. at 7-8.

            In order to properly plead a Hawai‘i state law

negligence claim, a plaintiff must plead facts that plausibly

establish “(1) [Defendant’s] duty to conform to a certain


      6/ Whereas Plaintiff specifically asserts that he is bringing the action

for the violation of his constitutional rights, he does not specify whether
the scattered references to negligence are intended to be a separate cause of
action, or whether they are intended only to be a basis for relief for the
violation of his constitutional rights. Nevertheless, since Defendant
Nielson reads Plaintiff to be asserting a negligence claim, the Court
addresses it.
      7/ If Plaintiff wishes to assert negligent or intentional infliction of

emotional distress as separate causes of action, he is advised to make this
clear in any amended complaint.

                                   - 24 -
standard of conduct, (2) breach of the duty, (3) causal

connection between the breach and the injury, and (4) damage to

[Plaintiff].”   Hyun Ju Park v. City & Cty. of Honolulu, 292 F.

Supp. 3d 1080, 1101 (D. Haw. 2018) (quoting Pourny v. Maui

Police Dep’t, Cty. of Maui, 127 F. Supp. 2d 1129, 1145 (D. Haw.

2000)) (alterations in original).    Plaintiff alleges damages but

does not make any allegations regarding the first three

elements, and, in particular, he fails to allege any duty.

Plaintiff therefore fails to state a claim for negligence.

  VII. Injunctive Relief

          In order to obtain a permanent injunction, “[a]

plaintiff must demonstrate: (1) that it has suffered an

irreparable injury; (2) that remedies available at law, such as

monetary damages, are inadequate to compensate for that injury;

(3) that, considering the balance of hardships between the

plaintiff and defendant, a remedy in equity is warranted; and

(4) that the public interest would not be disserved by a

permanent injunction.”   Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 156-57, 130 S. Ct. 2743, 2756, 177 L. Ed. 2d 461

(2010) (quoting eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,

391, 126 S. Ct. 1837, 1839, 164 L. Ed. 2d 641 (2006)).    “The

decision to grant or deny permanent injunctive relief is an act

of equitable discretion by the district court, reviewable on

appeal for abuse of discretion.”    eBay Inc., 547 U.S. at 391.

                              - 25 -
          Defendant Nielson argues that Plaintiff’s request for

injunctive relief, seeking “a Court Order to HPD for the

rescission or removal of Nielson’s falsified police report,”

Compl. at 7, should be dismissed as moot because Plaintiff “was

allowed to provide HPD with 2 sworn affidavits and his

complaints against Defendant Nielson have been acknowledged,

received, and sustained by PSO.”   Nielson’s Mot. Dismiss at 12-

13.

          It is not clear that Plaintiff’s affidavits having

been “sustained” means that the allegedly false police report

has already been rescinded or removed.   If that is the case, and

there is no police report on file to rescind or remove, then the

Court agrees it would moot Plaintiff’s request for this relief.

If, as Defendant’s counsel represented at the hearing,

Plaintiff’s affidavits having been “sustained” means only that

the Honolulu Police Department investigated and reprimanded

Defendant Nielson for his conduct, then Defendant Nielson fails

to explain why that investigation and reprimand moot Plaintiff’s

request for rescission or removal of the allegedly false police

report.

          Regardless, all of Plaintiff’s claims are already

dismissed on other grounds.   If Plaintiff wishes to pursue

injunctive relief, he must establish the elements for such

relief as the Court has set forth above.

                              - 26 -
                              CONCLUSION

          For the foregoing reasons, the Court GRANTS Defendant

the City and County of Honolulu’s Motion to Dismiss, ECF No. 13,

GRANTS Defendant Nielson’s Motion to Dismiss, ECF No. 16, and

DISMISSES all claims against Defendants the City and County of

Honolulu, the Honolulu Police Department, and Officer Nielson.

Because Plaintiff may be able to cure some of the pleading

defects via amendment, leave to amend is granted and the

Complaint is dismissed without prejudice.     Any amended complaint

must be filed within thirty days of the issuance of this Order

and should comply with the guidance and standards set forth

herein.




          IT IS SO ORDERED.

          DATED:   Honolulu, Hawaii, December 17, 2019.



                         ________________________________
                         Alan C. Kay
                         Sr. United States District Judge



Reno v. Nielson, et al., Civ. No. 19-00418 ACK-WRP, Order
Granting Defendants’ Motions to Dismiss.




                                - 27 -
